Order entered June 20, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00057-CV

                           SHERRELLE WILLIAMSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                             Trial Court Cause No. 12C-012-2

                                            ORDER
       The clerk’s record in this case is overdue. By postcard dated January 25, 2013 we

notified the Kaufman County Clerk that the clerk’s record was overdue. We directed the County

Clerk to file the record within 30 days. To date, we have not received the clerk’s record.

       Accordingly, we ORDER Kaufman County Clerk Laura Hughes to file, within TEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not been found indigent and has not paid for the record. We notify appellant that if we receive

verification she is not indigent and has not paid for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:
Laura Hughes
Kaufman County Clerk


                       /s/   CAROLYN WRIGHT
                             CHIEF JUSTICE